Title: To James Madison from James Monroe, 13 September 1806
From: Monroe, James
To: Madison, James



Sir
London September 13. 1806.

I have the pleasure to send you a copy of my note to Mr. Fox and of his answer respecting the misconduct of Captain Whitby at the port of New York in April last.  You will find by it that that officer was removed from the command of the Leander by an order from the Admiralty of the 22d. of June, and that he is to be brought home to be tried by a Court Martial on that charge.  I have lately received your letter of August 1st. with certain documents, which give other examples of like misconduct in Captain Whitby, which I shall hasten to lay before his government.
The delay which took place before I presented my note respecting the late outrages at New York after they were Known here, and indeed after your instructions were received by Mr. Pinkney, may require some explanation.  By my letter of June 9th. you were apprized that I had spoken to Mr. Fox on that Subject on the 4th. and 7th. preceding, and that he had promised to write me on it, and also on the other topics which had been discussed in our several conferences from the time he came into the Ministry.  He did not write that letter nor did I ever see him or have otherwise any Communication with him on those topics afterwards.  His invitation of the 22d. of that month to meet him the next day, was not received ’till the hour appointed for the interview had passed, whereby it became impossible; and as he was unfortunately taken dangerously ill at that time with a disorder under which he has since lingered, and which now threatens to terminate his existence in a few days, it has continued so since.  While the foreign department was thus circumstanced, its door being essentially closed, it seemed useless to address it on that or on any other subject.  But had not that been the Case I should nevertheless have abstained from it.  Untill the special mission was recognized, it seemed to be my duty, with a view to promote its objects, to suspend all other business.  That therefore was likewise a strong motive of my Conduct.  These circumstances will explain the cause of the delay alluded to.  In examining the documents it will not escape your attention that Mr. Fox’s note of June 22d. bears the same date with the order from the Admiralty for the recall of Captain Whitby.  I mention it with pleasure and principally from the motive of respect for Mr. Fox.  Having never doubted his good faith in all the communications which had passed between us relative to our affairs it cannot otherwise than be gratifying to see new proof of it.  I had concluded that his object in the interview which he proposed at the moment when he was taken ill, had some connection with that subject, more especially with the promise which he had made me at the last one, and in that sentiment I am confirmed by that circumstance.
I Shall not fail to pay due attention to the Convention respecting boundaries by presenting the subject again to the consideration of this government as soon as the State of things will permit it.
I had flattered myself that the business which is confided to Mr. Pinkney and myself with this government might have been Completed in time to allow me to Sail to the United States the present Season.  But this has now become altogether improbable.  There is however good cause to presume that every thing will be adjusted satisfactorily in the course of the winter.  After that very desireable object is accomplished I shall sail as soon as it may be practicable.  I mention this circumstance that an opportunity may be afforded for a confirmation by the Senate of Mr. Pinkney’s appointment to succeed me.  I am Sir with great respect and esteem, Your most obedt. Servt.

Jas. Monroe

